Maletz, Judge:
The protests enumerated in schedule “A”, hereto attached and made a part hereof, have been submitted for decision on a written stipulation, reading as follows:
IT IS STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States that:
*193The items marked “A”, and checked JOB (Import Spec’s Initials) by Import Specialist J. O’Brien (Import Spec’s Name) on the invoices covered by the protests enumerated on the schedule attached hereto and made a part hereof, consist of certain “tube testers” and “circuit testers.” These items were assessed with duty at 12 per centum ad valorem within Item 712.50, TSUS, and are claimed to be dutiable within Item 688.40, TSUS, at 11.5 per centum ad valorem.
The said items are not, in fact, other electrical measuring, checking, analyzing or automatically controlling instruments and apparatus or parts thereof, and are, in fact, electrical articles.
The protests enumerated on the schedule attached hereto and made a part hereof are hereby submitted on this stipulation, the protests being limited to the items marked with the letter “A”, as aforesaid.
This stipulated statement of the facts is sufficient to remove the present merchandise from the classification determined by the defendant and to establish the proper classification, as claimed by the plaintiff, to be under item 688.40, Tariff Schedules of the United States, at II14 percent ad valorem, as electrical articles.
To the extent indicated the protests are sustained and judgment will be rendered accordingly.